PER CURIAM.
This is an appeal from an order of dismissal with prejudice against appellant Irving Alpert, administrator of the Estate of Jack Paul, deceased, for failure to file a motion for substitution within 90 days from the filing of a suggestion of death as prescribed by Fla.R.Civ.P. 1.260(a)(1), and from an order denying appellant’s notice to vacate the order of dismissal on the grounds of alleged excusable neglect.
We have carefully considered the record on appeal, briefs and arguments of counsel and have concluded that no reversible error has been made to appear. King v. Tyree’s of Tampa, Inc., 315 So.2d 538 (Fla. 2d DCA 1975).
Affirmed.